Citation Nr: 1718092	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative joint and disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from July 1978 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2014, this matter was remanded to the Agency of Original Jurisdiction (AOJ) to obtain additional pertinent treatment records, obtain a medical examination, and for due process concerns.  Those actions completed to the extent possible, the matter has since been returned to the Board for appellate consideration.   


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for an increased disability rating for his lumbosacral strain with degenerative joint and disc disease.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 30 percent for lumbosacral strain with degenerative joint and disc disease is denied on the basis of failure to report for a VA examination.  38 C.F.R. § 3.655 (b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The available service, VA, and private treatment records have been retrieved and associated with the claims file.  Pursuant to the November 2014 remand instructions, any outstanding VA treatment records generated at the VA Medical Center (VAMC) in Denver, Colorado have also been obtained and associated with the claims file and/or the Virtual VA claims processing system.  In addition, attempts were made to retrieve the Veteran's medical records from non-VA providers, to include C.L. Pollen, D.O., and from the Centura Health Emergency Department.  In a February 2015 letter, the AOJ asked the Veteran to complete the VA Form 21-4142 Authorization and Consent to Release Information forms for these treatment providers.  It appears that this letter was originally sent to the Veteran's previous address of record, as this letter was returned to the sender as undeliverable.  After verifying the Veteran's current address in their database, the AOJ sent another letter, dated in April 2015, to the Veteran's current address of record, and once again asked the Veteran to complete the necessary authorization forms in order for the AOJ to obtain treatment records pertaining to his lumbar spine on his behalf.  It does not appear that the Veteran completed the necessary forms.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit an additional VA Form 21-4142 for treatment received with these treatment providers, and did not otherwise respond to the April 2015 letter, any further efforts to obtain treatment records from C.L. Pollen, D.O., and Centura Health Emergency Department would be futile.  38 C.F.R. § 3.159(c)(2).  

The AOJ also attempted to schedule the Veteran for VA examinations in connection to his claimed low back condition. The Compensation and Pension Examination Inquiry report reflects that a VA examination in connection to the Veteran's low back disorder was initially requested in February 2015.  In the General Remarks section, it was noted that the Veteran's address and phone number provided by the Veterans Benefits Administration (VBA) differed from the Veterans Health Administration's (VHA's) database.  The AOJ was instructed to verify the address for accuracy before mailing the exam notification letter.  In a letter dated in February 2015, and addressed to the Veteran's previous address of record in Elbert, Colorado, the AOJ notified the Veteran that they had asked the VA medical facility nearest him to schedule him for an examination in connection with this claim, and that he would be notified of the date, time and place of the examination.  Given that this letter was sent to the Veteran's previous address, it was returned to the sender as undeliverable.  

In a subsequent Compensation and Pension Exam inquiry form, after verifying the Veteran's more recent address of record, another request for an examination was initiated in April 2015 and it was noted that the VHA division processing this request was the Fort Worth Community-Based Outpatient Clinic (CBOC).  In an April 2015 letter addressed to the Veteran's most recent address of record in Fort Worth, Texas, the Veteran was notified that the AOJ had asked the VA medical facility nearest to him to schedule him for an examination in connection with his claim, and that he would be notified of the date, time and place of the examination.  There is no indication from the record that this letter was not sent to the correctly listed address.  The Examination Details report slip reflects that the Veteran failed to report to his April 2015 VA examination and no reason was given for his failure to report to this examination.  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2016).  When entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an increased rating claim, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2016).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.  

The inquiry noted the Veteran's correct current address of record. Although a copy of the notice letter informing the Veteran of the date, time and location of his VA examination is not contained in the Veteran's paperless claims file, the Board notes that absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the United States Court of Appeals for Veterans' Claims (Court) indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.

VA enjoys a "presumption of regularity" that "supports official acts of public officers" and "allows courts to presume that what appears regular is regular."  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); see Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004); Wise v. Shinseki, 26 Vet. App. 517, 525 (2014).  The presumption of regularity extends to VA's ministerial acts of mailing decisional and notice documents to claimants.  See, e.g., Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (applying the presumption of regularity to the RO's mailing of a rating decision); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of a Statement of the Case); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (RO's mailing of an application for dependency and indemnity compensation (DIC)); Davis v. Brown, 7 Vet. App. 298, 300 (1994) (Board's mailing of a copy of its decision).  For the following reasons, that presumption has not been rebutted in this case.

As noted above, the record reflects that the Veteran failed to report to his April 2015 VA examination and no reason was given for his failure to report to this examination.  In the May 2015 Supplemental Statement of the Case (SSOC), the AOJ indicated that the Veteran had failed to appear for his April 2015 VA examination.  The SSOC also notified the Veteran of the rules and regulations underlying 38 C.F.R § 3.655.  Notably, the Veteran was informed that when a claimant fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  The Board further notes that in the February 2017 Appellant's Brief, the Veteran's representative acknowledged that the Veteran failed to report to the examination, and did not provide any reasoning for his failure to report.  There has been no allegation of nonreceipt of the notice, and even such assertion of nonreceipt alone does not constitute clear evidence to rebut the presumption of regularity.  See Miley v. Principi, 15 Vet. App. 97 (2001).

As will be discussed in further detail below, when a veteran fails to report for an examination, the claim shall be decided in accordance with 38 C.F.R. § 3.655 (b) or (c) (2016).  As the Veteran was offered an opportunity to attend a VA examination, but he failed to report, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Failure to Report for a VA Examination

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b) (2016).

A historical overview of the claim reflects that by way of the June 2001 rating decision, the RO granted service connection for the Veteran's lumbosacral strain and evaluated it as 20 percent disabling.  The Veteran filed a claim seeking a higher rating for his low back disorder in August 2010.   Following his claim, the Veteran was scheduled for, and underwent, a VA examination in connection to his low back disorder in October 2010, as well as a VA fee-basis examination with a non-VA treatment provider in February 2011.  The reports of the examinations are of record and based on the examination findings, in the March 2011 rating decision, the AOJ recharacterized the claim to that of lumbosacral strain with degenerative joint and disc disease, and continued the 20 percent rating for this disorder.  In the January 2012 Statement of the Case (SOC), upon readjudicating the claim, the Decision Review Officer (DRO) determined that a rating in excess of 20 percent was not warranted.  

In his August 2013 646 statement, the Veteran contended that his lumbosacral strain with degenerative joint and disc disease had worsened and his low back symptoms were more severe than his current disability rating reflected.  Pursuant to the November 2014 remand instructions, the AOJ attempted to schedule the Veteran for a more recent VA examination at the VA medical facility closest to him.  The first examination request was initiated in February 2015, but as noted above, any notification letter(s) provided to the Veteran regarding the time, date, and location of his scheduled examination was sent to his previous address of record and returned as undeliverable.  After verifying the Veteran's current address of record, in a subsequent Compensation and Pension Exam inquiry form, another request for an examination was initiated in April 2015.  In an April 2015 letter addressed to the Veteran's most recent address of record in Fort Worth, Texas, the Veteran was notified that the AOJ had requested that the VA medical facility nearest to him schedule him for an examination in connection with his claim, and that he would be notified of the date, time and place of the examination.  The letter also informed the Veteran that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  Further review of the record reflects that the Veteran was scheduled for his examination in April 2015, and failed to report to his examination.  He did not provide any explanation for his failure to attend his examination.  

In the May 2015 SSOC, which was addressed to the Veteran's current address of record in Fort Worth, Texas, the AOJ readjudicated and denied the Veteran's claim for a rating in excess of 20 percent for his low back disorder.  In the SSOC, the AOJ noted that they had received notification from the VA Medical Center (VAMC) in Dallas, Texas that the Veteran had failed to report for his VA examination in April 2015.  It was further noted that evidence expected from this examination, which might have been material to the outcome of this claim, could not be considered.  

The Board finds that the Veteran has not shown or provided good cause for his failure to report for the April 2015 examination.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107 (a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Indeed, the duty to assist is not a one-way street.  If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As the Veteran failed to report for an examination scheduled for his claim for an increased rating for his low back disability, and he has not shown good cause for failing to appear, his claim must be denied.  Indeed, in light of the use of the word "shall", 38 C.F.R. § 3.655 (b) does not leave the Board discretion in adjudicating a claim for increase where the Veteran has failed to report for a scheduled examination without good cause shown. 

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for lumbosacral strain with degenerative joint and disc disease, and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655 (b) (2016).


ORDER


Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative joint and disc disease is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


